Citation Nr: 1019182	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that denied the Veteran's claims for 
service connection for tinnitus and bilateral hearing loss.  
The Veteran disagreed and perfected an appeal.  

In an October 2009 decision, the Board remanded the claims 
for further evidentiary development.


FINDINGS OF FACT

1.  The evidence supporting a finding that the Veteran's 
tinnitus was incurred during active duty service is at least 
in equipoise.

2.  A preponderance of the evidence supports a finding that 
the Veteran's bilateral hearing loss is not related to his 
active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for tinnitus is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Entitlement to service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has had ringing in his ears that 
began during and has continued since active duty service.  He 
also contends that he was exposed to excessive noise during 
service and that has led to his bilateral hearing loss.  The 
Board will first address preliminary matters and then render 
a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to contact the Veteran in 
writing and request that he either send or consent to release 
private audiology examination reports.  Following that 
development, VBA was directed to provide the Veteran's VA 
claims folder to a VA audiologist who was to review the 
record and opine whether the Veteran had tinnitus and to 
provide an opinion regarding the etiology of tinnitus.  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Veteran received a November 2009 letter asking 
him to identify or provide any private audiology reports.  
Moreover, the record shows that in December 2009, a VA 
audiologist reviewed the record and provided an opinion 
regarding the etiology of tinnitus in the Veteran's case.  
The Board thus finds that VBA substantially complied with the 
October 2009 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  The Board also observes that the 
Veteran was notified in the June 2006 letter regarding how VA 
determines a disability rating or an effective date as 
required by In Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reveals that the Veteran was provided with notice 
of what evidence was required to substantiate his claim in a 
letter dated June 2006.  Specifically, the letter notified 
the Veteran that in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show the existence of a present disability; in-
service incurrence or aggravation of a disease or injury; and 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.

The Veteran was also notified that VA was responsible for 
obtaining relevant records from Federal agencies and 
providing a medical opinion if it was determined to be 
necessary to decide the claim.  In addition, the Veteran was 
notified that VA would make reasonable efforts to obtain 
records from state or local governments, private medical 
records or employment records.

The record shows that the RO obtained the Veteran's service 
treatment records, service personnel record and private 
medical records identified by the Veteran.  The record shows 
the Veteran was examined in July 2006 by a VA examiner and 
his VA claims folder was reviewed in December 2009 by a VA 
audiologist.  Moreover, as discussed above, the RO attempted 
to obtain further evidence in support of the Veteran's claim 
in November 2009 and, apparently, received no response from 
the Veteran.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The Veteran 
indicated in writing on his March 2008 VA Form 9 substantive 
appeal that he did not wish to present testimony in support 
of his claim before a Veterans Law Judge.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be 
(1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 
2004).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

Tinnitus

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
Board will address each element.

As noted above, the Veteran has stated that he has had a 
ringing in his ears that began during service and has 
continued since service.  The December 2009 audiologist 
provided an opinion regarding the etiology of tinnitus that 
presumed the existence of tinnitus.  The Board thus finds 
that the evidence in support of a current disorder is at 
least in equipoise and that element (1) is satisfied.

With regard to element (2), the Board will address both 
injury and disease.  The Veteran's service treatment records 
do not include any evidence of tinnitus during service.  The 
record does not include a Report of Medical History filled 
out by the Veteran, but it does include Report of Medical 
Examination completed in May 1953.  The examination report 
does not indicate a clinical evaluation of tinnitus, nor does 
it include a complaint made by the Veteran that he had a 
ringing in his ears.  

The Veteran has told VA examiners that he was exposed to 
noise from firearms, C-47 aircraft and fire sirens, and that 
he first noticed the ringing in his ears in about 1953.  
There is no medical evidence in the record of any complaint 
or treatment of the condition between 1953 and 1972.  In 
1972, the Veteran had ear surgery for treatment of bilateral 
otosclerosis.  The term otosclerosis is defined as:

Otospongiosis of the bony labyrinth, especially 
adjacent to the footplate of the stapes; it may 
cause bony ankylosis of the stapes, resulting in 
conductive hearing loss.  Cochlear otosclerosis may 
also develop, resulting in sensorineural hearing 
loss.

See Dorlands Illustrated Medical Dictionary, 30th Edition 
(2003) at page 1339.  The 1972 surgery report does not 
indicate the Veteran complained of any tinnitus condition at 
that time.  The handwritten, but undated, physical assessment 

In sum, the Veteran's statements, to the degree they were 
reported in the VA examination report, are the only evidence 
of exposure to excessive noise.  The statement regarding 
noise from small arms is corroborated to a limited extent by 
the general knowledge that Army training included the firing 
of such weapons.  There is, however, nothing in the Veteran's 
DD-214 to indicate he qualified with any weapon.  Similarly, 
the C-47 was an aircraft in use at the time of the Veteran's 
active duty service, but there is nothing in the record to 
indicate that he was ever near such aircraft when they were 
operating.  Finally, the DD-214 indicates the Veteran served 
as a fire inspector with the 6th Armored Division in Japan 
for one year, three months and twenty days, and took, but did 
not complete, a training course as a fire chief.  His 
exposure to fire sirens is thus a reasonable assumption.

The Board is left to determine whether the Veteran's 
statements regarding his exposure to excessive noise are 
credible.  In Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curium, 78 F.3d 604 (Fed. Cir. 1996), the Court remarked 
that the credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character.  A veteran's testimony may be 
affected by his being an interested party.  While VA cannot 
ignore a veteran's statements or testimony simply because he 
is an interested party, the Board may assess whether his 
personal interest affects his credibility.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Moreover, a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992).

There is limited documentary evidence in the record to 
support the Veteran's contention.  Despite the fact that the 
Veteran did not raise the problem with VA until 53 years 
after he first experienced them, the Board finds that the 
evidence in support of element (2) is at least in equipoise.  

With regard to element (3), the December 2009 VA examiner 
noted that the Veteran's statements of exposure to noise and 
the onset of tinnitus during service, resulted in her opinion 
that it was at least as likely that the Veteran's tinnitus 
was a result of exposure to noise during his active duty 
service.

For those reasons, the Board finds that entitlement to 
service connection for tinnitus is warranted.

Hearing loss

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).  The Board will address each element.

The Veteran was examined by a VA examiner in July 2006 who 
prepared an audiological examination report which concluded 
that the Veteran has moderate to severe mixed hearing loss in 
both ears.  The report includes the following findings 
regarding Veteran's hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
50
45
65
LEFT
70
85
60
70
75

The examiner noted that the veteran's Maryland CNC Test 
speech recognition scores were 45 percent for the right ear 
and 55 percent for the left ear.

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In this case, the audiological test 
results show that the Veteran's hearing loss meets the 
criteria of 38 C.F.R. § 3.385.  Thus, element (1) is 
established.

With regard to element (2), the Board has already found that 
the Veteran was exposed to noise during active duty military 
service.  Thus, element (2) is satisfied.

With regard to element (3), however, the medical evidence of 
record is against the Veteran's claim.  In an August 2006 
addendum to the July 2006 report, the VA audiologist reviewed 
the records regarding the Veteran's 1972 and 1973 surgeries 
and determined that although the Veteran had exposure to 
noise during service, "it was less than likely that the 
hearing loss is the result of his military service."  She 
determined that the Veteran's hearing loss was caused by the 
otosclerosis treated in 1972.

There is no other medical evidence of record to the contrary.  
For those reasons, the Board finds that the Veteran's claim 
for entitlement to service connection for bilateral hearing 
loss is not warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


